Citation Nr: 1215146	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  08-16 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to June 1976, and his decorations include the Purple Heart Medal, Air Medal, and Army Aviator Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran was afforded a hearing before a Rating Veteran Service Representative in February 2009 at the Wichita, Kansas RO.  The appellant testified at that time and the hearing transcript is of record.

The Board notes that the Veteran's May 2008 VA Form 9, in addition to service connection for bilateral hearing loss, includes the appealed issue of service connection for tinnitus.  As a March 2009 rating decision granted the Veteran's claim of service connection for tinnitus, such issue is no longer in appellate status.

The Board notes that in the Substantive Appeal on a VA Form 9, dated in May 2008, the Veteran requested a travel Board hearing in connection with the current claim.  In a statement dated in November 2008 the Veteran waived his right to an in-person hearing and indicated a desire for a videoconference hearing at the RO before a member of the Board.  Subsequently, in a statement dated in May 2011, the Veteran withdrew his request for a hearing before a member of the Board.  As such, the Board will proceed with adjudication.


FINDING OF FACT

The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran's current bilateral hearing loss is due, in part, to service-related loud noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit  (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Veteran contends that his current hearing loss disability was caused by his exposure to loud helicopter noise in service.

The Veteran's Armed Forces of the United States Report of Transfer or Discharge (DD 214) reveals that the Veteran was awarded the Army Aviator Badge, Air Medal, and Purple Heart Medal.

The Board notes that prior to November 1, 1967, audiometric testing for hearing by a service department were reported by a standard set by the American Standards Association (ASA).  Since November 1, 1967, the standard for audiometric testing for hearing has been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The ISO standard is the current method for measuring hearing loss and used by VA to determine a hearing loss disability under 38 C.F.R. § 3.385. 

Service treatment records reveal that the Veteran underwent audiometric testing in June 1962.  The results of the test when converted to ISO are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
5
LEFT
15
10
10
-
5

Service treatment records reveal that the Veteran underwent audiometric testing in February 1964.  The results of the test when converted to ISO are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
-
20
LEFT
20
15
15
-
10

Service treatment records reveal that the Veteran underwent a second audiometric testing in February 1964.  The results of the test when converted to ISO are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
-
25
LEFT
20
15
15
-
15

Service treatment records reveal that the Veteran underwent audiometric testing in March 1965.  The results of the test when converted to ISO are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
-5
LEFT
5
0
0
10
-5

Service treatment records reveal that the Veteran underwent audiometric testing in November 1976.  The results of the test are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

Service treatment records do not reveal any diagnosis of or treatment for any hearing loss.

In September 2006 the Veteran reported that this hearing has gotten progressively worse and indicated that he believed it to be due to his flying a helicopter in service.  The Veteran indicated that the transmission whine of the helicopter was bad and that the Army seldom provided earplugs.  He stated that he received earplugs at flight school and at an Air Force base in Korea.  The Veteran further reported that he had loud noise exposure as a tank platoon leader and around tanks in Korea.  

The Veteran underwent audiometric testing in January 1998.  The results of the test are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
60
65
LEFT
-
-
70
85
90

The Veteran was noted to have a history of noise exposure from farming and as a pilot.

In a private treatment note, dated in January 1998, it was noted that the Veteran was an ex-military helicopter pilot who then became a farmer.  The Veteran was noted to have "had lots of noise exposure as a helicopter pilot."  The Veteran was diagnosed with high frequency hearing loss due to noise exposure and conductive hearing loss in the left ear due to acute serous otitis media.

The Veteran underwent audiometric testing in February 1998.  The results of the test are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
45
-
70
LEFT
30
15
30
-
60

The Veteran underwent audiometric testing in April 2004.  The results of the test are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
55
60
65
LEFT
30
15
40
60
65

In May 2004 a private physician noted that the Veteran had bilateral mid and high frequency nerve loss due to noise exposure with farming.  

The Veteran underwent audiometric testing in May 2005.  The results of the test are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
55
65
55
LEFT
10
5
45
70
70

The Veteran was afforded a VA Compensation and Pension (C&P) examination in August 2007.  The Veteran reported that he had noise exposure prior to service farming during summer vacations.  He denied recreational noise exposure before military service.  During military service the Veteran reported that he was a tank platoon leader and a helicopter pilot.  He reported combat noise exposure.  The Veteran indicated that he was sometimes provided with hearing protection during military service.  He reported a history of occupational noise exposure after service as a farmer.  He also reported working as a teacher.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
60
60
60
LEFT
20
20
45
60
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 94 percent in the left ear.

After examination the Veteran was diagnosed with moderately severe sensorineural hearing loss of the right ear and moderate to severe sensorineural hearing loss of the left ear.  The examiner noted that there was no evidence of hearing loss in service.  The examiner rendered the opinion that the Veteran's current hearing loss was not caused by or a result of the Veteran's in service acoustic trauma.  The examiner further noted that there was no mention of hearing loss on an unrelated C&P examination dated in May 1989.

In a June 2008 letter from a private physician, it was noted that the Veteran had a lot of noise exposure in the past.  The Veteran had noise exposure from helicopters and tanks in service.  The physician stated that the Veteran had been tested and found to have significant high frequency sensorineural hearing loss.  It was noted that the Veteran's hearing loss was predominantly high frequency, which is due to noise exposure.  It was further noted that the physician did not know how long the Veteran was involved in the farming industry and that he did not have access the Veteran's military hearing tests.  The physician stated that a "goodly portion of his hearing loss is due to aircraft engines and combat noise exposure and feel that this is most likely service connected."

The Board finds that entitlement to service connection for bilateral hearing loss is warranted.  Service records reveal that the Veteran was exposed to loud noise in service as a tank platoon leader and as a helicopter pilot.  The Board notes that acoustic trauma was conceded in the March 2007 RO rating decision.  Service treatment records reveal the results of a number of audiometric tests; however, there is no indication of any hearing loss disability pursuant to 38 C.F.R. § 3.385 during the Veteran's active service.  Post service treatment notes reveal that the Veteran has a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  In addition, the Veteran has competently and credibly reported that he has had progressively worsening hearing since separation from service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although a VA examiner has rendered the opinion that the Veteran's bilateral hearing loss is not related to the Veteran's acoustic trauma in service, the examiner based his opinion, at least in part, on the Veteran's lack of hearing loss in service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  In addition, review of the VA examination report reveals that the VA examiner did not convert the audiometry data from ASA to ISO.  A private physician has rendered the opinion that a "goodly portion of his hearing loss is due to aircraft engines and combat noise exposure and feel that this is most likely service connected."  As the evidence is at least in equipoise regarding whether the Veteran's bilateral hearing loss is related to the Veteran's exposure to loud noise in service, affording the Veteran the benefit of the doubt, entitlement to service connection for bilateral hearing loss is granted.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


